Citation Nr: 0109398	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of syphilis.

2.  Entitlement to service connection for arthritis of the 
lumbar spine (claimed as a back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service with the Merchant Marine from 
September 1943 to December 1944, and active service with the 
United Stated Army from May 1945 to March 1946.

The claims file contains a report of a January 1947 rating 
decision wherein entitlement to service connection for 
residuals of syphilis was denied.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 adverse rating 
determination by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board has 
recharacterized the claim for compensation benefits for 
syphilis, and will ultimately proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of syphilis.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With regard to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for residuals of syphilis, the Board notes that it 
does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  Thus prior to addressing the merits of an appeal a 
determination must be made as to whether new and material 
evidence was submitted.

However, it has been clearly established that records 
generated by VA are deemed to be within the constructive (if 
not actual notice) of VA adjudicators.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  If documents generated by 
VA agents or employees, including physicians, predate the 
Board's decision, are within the Secretary's control, and 
could reasonably be expected to be part of the record, then 
"such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 612-613.  See also Dunn v. West, 11 Vet. 
App. 462 (1998).  

In the November 2000 Statement Of Representative In Appealed 
Case the veteran's representative indicated that the veteran 
contends he contracted syphilis during his tour of duty with 
the Merchant Marines from July 1943 to January 1945.  A 
review of the evidence suggests that service records from the 
veteran's period of service in the Merchant Marines have not 
been associated with his claims folder.  Also, there is a DD-
214 from his service in the Merchant Marines of record which 
indicates that he period of service was from September 1943 
to December 1944.  Also of record is a Record and Report of 
Honorable Discharge from his service in the Army which 
denotes prior service in the Merchant Marines from July 1943 
to December 1944.  The Board is of the opinion that all of 
the veteran's periods of service in the Merchant Marines 
should be clarified, and that all service records from those 
periods of service be obtained and associated with the 
claim's folder prior to further adjudication of this matter.

Additionally, the veteran should be provided with a 
supplemental statement of the case which sets forth the 
appropriate laws and regulations which govern entitlement to 
veterans benefits with regard to reopening a previously 
denied claim.

With respect to the law governing adjudication of claims to 
reopen, the Board observes that for a number of years the 
governing cases required that there be a reasonable 
possibility that the new evidence presented, when viewed in 
the context of all the evidence, both old and new, would 
change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  However, the U.S. Court of Appeals for 
the Federal Circuit has invalidated the standard on the 
grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  On remand the RO should obtain 
the records as set forth by the veteran and should 
readjudicate the claim using the correct standard for 
determining whether new and material evidence has been 
submitted.

There has also been another significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999) which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, ___ (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOPGCPREC 11-00.  

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board notes that the veteran has asserted that he has a 
back disability that is the result of syphilis which was 
manifested during his period of active service.  The veteran 
has, on several occasions, requested that he be examined so 
appropriate testing may be undertaken to determine whether 
his back disability is, in fact, the result of service.  The 
veteran has not been afforded a recent VA examination of his 
asserted syphilis and low back disabilities.

Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAPOGCPREC 16-92; (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required with 
respect to both issues on appeal.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
request the veteran to identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to treatment for 
syphilis and back disabilities.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.



All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and/ any 
other appropriate service department to 
determine whether the veteran has any 
period of active service in the Merchant 
Marines other than what has already been 
certified on the record of service (DD-
214) on file showing September 1943 to 
December 1944.  An attempt should be made 
to obtain all service records and service 
medical records from his period of 
Merchant Marine active duty.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for a VA 
medical examination of the veteran by an 
appropriate specialist(s) so that an 
opinion may be rendered as to the nature, 
severity and etiology of the asserted 
residuals of syphilis and the back 
disabilities.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  


The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies should be accomplished.  

It is requested that the examiner render 
an opinion as to whether current 
residuals of syphilis exist, and whether 
it is as least as likely as not that they 
are related to the veteran's period of 
active service on the basis of incurrence 
or aggravation.

It is also request that the examiner 
render an opinion as to whether a current 
back disability exists, and whether it is 
a manifestation of residuals of syphilis, 
treatment undergone for syphilis during 
active service, or any other incident of 
incurrence or aggravation during service.  
Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue on appeal with consideration of 
all applicable laws and regulations.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal, to include the laws and regulations governing the 
reopening of a previously denied claim.  A reasonable period 
of time for a response should be afforded.  Thereafter, the 
case should be returned to the Board for further appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


